Title: From George Washington to Jean-Baptiste Donatien de Vimeur, comte de Rochambeau, 31 December 1781
From: Washington, George
To: Rochambeau, Jean-Baptiste Donatien de Vimeur, comte de


                        
                            Sir
                            Philadelphia 31st Decr 1781.
                        
                        My last to Your Excellency was on the 16th inst. I have since that received information that an embarkation
                            has taken place at New York—It is said to consist of three British Regiments and a detachment of Hessian Grenadiers. They
                            may have sailed by this time, but of this I have no certain accounts. They are to be convoyed by two Ships of the Line and
                            two or three Frigates. It is conjectured they are destined to south Carolina.I have just received Your Excellency’s favor
                                 which I will take the pleasure of acknowledging more
                            particularly in my next. I have the honor to be With the highest esteem Yr Excellency’s Most Obedt Hble
                            servant
                        
                            Go: Washington

                        
                    